Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        1 of117
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119898
                                                                            #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 TOWER INTERNATIONAL, INC., TONY                     )   CLASS ACTION
 BROWN, JAMES GOUIN, MARK                            )
 MALCOLM, JAMES CHAPMAN, ALISON                      )
 DAVIS-BLAKE, FRANK ENGLISH, DEV                     )
 KAPADIA, AUTOKINITON US                             )
 HOLDINGS, INC., and TIGER MERGER                    )
 SUB, INC.,                                          )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on July 12, 2019 (the

“Proposed Transaction”), pursuant to which Tower International, Inc. (“Tower” or the

“Company”) will be acquired by Autokiniton US Holdings, Inc. (“Parent”) and Tiger Merger Sub,

Inc. (“Merger Sub,” and together with Parent, “Autokiniton”), which are affiliates of Autokiniton

Global Group.

       2.       On July 12, 2019, Tower’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Autokiniton. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to acquire all of Tower’s outstanding common
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        2 of217
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119899
                                                                            #: 2



stock for $31.00 per share in cash. The Tender Offer is scheduled to expire on September 13,

2019.

        3.     On August 15, 2019, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

        4.     The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

        5.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

        6.     This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

        8.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Tower common stock.




                                                  2
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        3 of317
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119900
                                                                            #: 3



       9.      Defendant Tower is a Delaware corporation and maintains its principal executive

offices at 17672 Laurel Park Drive North, Suite 400F, Livonia, Michigan 48152. Tower’s

common stock is traded on the New York Stock Exchange under the ticker symbol “TOWR.”

       10.     Defendant Tony Brown is Chairman of the Board of the Company.

       11.     Defendant James Gouin is Chief Executive Officer and a director of the Company.

       12.     Defendant Mark Malcolm is a director of the Company.

       13.     Defendant James Chapman is a director of the Company.

       14.     Defendant Alison Davis-Blake is a director of the Company.

       15.     Defendant Frank English is a director of the Company.

       16.     Defendant Dev Kapadia is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       19.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Tower (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of July

10, 2019, there were approximately 20,690,472 shares of Tower common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.




                                                  3
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        4 of417
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119901
                                                                            #: 4



        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Tower is a leading manufacturer of engineered automotive structural metal

components and assemblies primarily serving original equipment manufacturers.

        28.     The Company offers automotive customers a broad product portfolio, supplying

body-structure stampings, frame and other chassis structures, and complex welded assemblies for

small and large cars, crossovers, pickups, and sport utility vehicles.




                                                  4
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        5 of517
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119902
                                                                            #: 5



       29.    On July 12, 2019, Tower’s Board caused the Company to enter into the Merger

Agreement with Autokiniton.

       30.    Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Tower’s outstanding common stock for $31.00 per share in cash.

       31.    According to the press release announcing the Proposed Transaction:

       Autokiniton Global Group (“AGG”), a leading North American supplier of metal-
       formed components and complex assemblies to the automotive industry, and Tower
       International, Inc. (NYSE: TOWR), a leading manufacturer of engineered
       automotive structural metal components and assemblies, today announced they
       have entered into a definitive agreement for AGG to acquire Tower for $31 per
       share in cash. AGG is a portfolio company of KPS Capital Partners (“KPS”), a
       leading global private equity firm with over $5.0 billion of assets under
       management.

       The all-cash transaction represents a 70% premium to Tower’s closing stock price
       on July 11, 2019. Including Tower’s debt and pension related liabilities, the total
       value of the transaction is approximately $900 million. . . .

       Terms of the Transaction

       Under the terms of the definitive merger agreement, AGG will commence a tender
       offer no sooner than August 14, 2019 and no later than August 19, 2019 to acquire
       all of the outstanding shares of common stock of Tower for $31.00 per share in
       cash. The tender offer will be subject to customary closing conditions, including
       the tender of at least a majority of the outstanding shares of Tower common stock
       and the expiration or early termination of the applicable waiting period under the
       Hart-Scott-Rodino Antitrust Improvements Act of 1976. Following the closing of
       the tender offer, a wholly-owned subsidiary of AGG will merge with and into
       Tower (the “Merger”), with each share of Tower common stock that has not been
       tendered being converted into the right to receive the same $31.00 per share in cash
       offered in the tender offer.

       The definitive agreement includes a 35 day “go-shop” period, which permits
       Tower’s Board and financial advisor to actively initiate, solicit and consider
       alternative acquisition proposals. Tower will have the right to terminate the merger
       agreement to accept a superior proposal subject to the terms and conditions of the
       merger agreement. There can be no assurance that this 35 day “go-shop” will result
       in a superior proposal, and Tower does not intend to disclose developments with
       respect to the solicitation process unless and until the Board makes a determination
       requiring further disclosure.




                                                5
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        6 of617
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119903
                                                                            #: 6



        Tower will file its quarterly report on Form 10-Q reporting its second quarter
        financial results but does not intend to host a quarterly earnings call. Additionally,
        Tower has agreed to forego paying dividends through the consummation of the
        transaction.

        J.P. Morgan Securities LLC is serving as exclusive financial advisor for Tower and
        rendered a fairness opinion. Houlihan Lokey Capital, Inc. provided an additional
        fairness opinion for Tower. Lowenstein Sandler LLP is serving as the legal advisor
        to Tower. Goldman Sachs & Co. and Bank of America Merrill Lynch, are serving
        as the financial advisors for AGG and Paul, Weiss, Rifkind, Wharton & Garrison
        LLP is serving as the legal advisor to AGG.

        32.    The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 5.5(a) of the Merger Agreement provides, in relevant

part:

        (ii) At the Solicitation Period End Time (or, with respect to any Excluded Party, at
        12:01 a.m. New York City time on the tenth (10th) day after the date on which the
        Solicitation Period End Time occurs (the “Cut-Off Time”)): (A) the Company shall,
        and shall cause each of its directors, officers, Representatives and Affiliates to,
        immediately cease and cause to be terminated any existing solicitation of, or
        discussions or negotiations with, any Person (other than Parent, its Affiliates and
        its and their respective Representatives) relating to any Acquisition Proposal or any
        inquiry, discussion, offer or request that would reasonably be expected to lead to
        an Acquisition Proposal; (B) the Company shall as promptly as possible (and in any
        event within twenty-four (24) hours) send written notice of such termination to any
        and all Persons with whom it is terminating solicitations, discussions or
        negotiations under the foregoing clause (A); (C) the Company shall as promptly as
        possible (and in any event within twenty-four (24) hours) request that each Person
        (other than Parent, its Affiliates and its and their respective Representatives) that
        has previously executed a confidentiality or similar agreement in connection with
        its consideration of an Acquisition Proposal to return to the Company or destroy
        any non-public information previously furnished or made available to such Person
        or any of its Representatives by or on behalf of the Company or its Representatives
        in accordance with the terms of the confidentiality agreement in place with such
        Person; and (D) the Company shall as promptly as possible (and in any event within
        twenty-four (24) hours) terminate dataroom access from any such Person and its
        Representatives. Notwithstanding anything in this Section 5.5 to the contrary, the
        Company shall not, and shall cause its Affiliates not to, reimburse or agree to
        reimburse the expenses of any Person (other than the Company’s Representatives



                                                  6
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        7 of717
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119904
                                                                            #: 7



      or Parent, its Affiliates or its or their respective Representatives) in connection with
      an Acquisition Proposal or any inquiry, discussion, offer or request that would
      reasonably be expected to lead to an Acquisition Proposal. . . .

      (b) From the Solicitation Period End Time (or, in the case of an Excluded Party,
      the Cut-Off Time) until the earlier of the Effective Time and the valid termination
      of this Agreement, except as expressly permitted by this Section 5.5, the Company
      shall not (and shall not publicly announce any intention to), directly or indirectly,
      and the Company shall cause each of its Subsidiaries not to, and the Company shall
      cause its and their respective Representatives not to, (i) initiate, solicit, knowingly
      facilitate or knowingly encourage any inquiry, discussion or request with respect
      to, or the making of, any proposal or offer that would reasonably be expected to
      lead to, or that constitutes, any Acquisition Proposal (provided, that the foregoing
      shall not prohibit the Company or any of its Representatives from contacting any
      Person who has made an Acquisition Proposal (or such Person’s Representatives)
      solely for the purpose of clarifying such Acquisition Proposal and any material
      terms thereof), (ii) engage or enter into, continue or otherwise participate in any
      negotiations or discussions concerning, or otherwise cooperate with, knowingly
      assist or participate in, knowingly facilitate or provide access to any non-public
      information or data or to its properties, books, records or personnel to any Person
      relating to an Acquisition Proposal, (iii) approve, endorse or recommend, or
      propose publicly to approve, endorse or recommend, any Acquisition Proposal or
      (iv) resolve or agree to take any of the foregoing actions. From the date of this
      Agreement until the earlier of the Effective Time and the valid termination of this
      Agreement, except as expressly permitted by this Section 5.5, (A) the Company
      shall not (and shall not publicly announce any intention to), directly or indirectly,
      and the Company shall cause each of its Subsidiaries not to, and the Company shall
      cause its and their respective Representatives not to, (x) execute or enter into any
      letter of intent, agreement in principle, merger agreement, acquisition agreement or
      other agreement, understanding or arrangement relating to any Acquisition
      Proposal (an “Alternative Acquisition Agreement”) or any Contract requiring the
      Company to abandon, terminate or fail to consummate the Offer, the Merger or the
      other transactions contemplated hereby, (y) take any action to make the provisions
      of any Takeover Statute, or any restrictive provision of the Company
      Organizational Documents inapplicable to any Acquisition Proposal or to any
      Person making an Acquisition Proposal, or (z) resolve or agree to take any of the
      foregoing actions and (B) the Company and its Subsidiaries shall not terminate,
      amend, modify or waive any provision of any confidentiality, “standstill” or similar
      agreement to which the Company or any of its Subsidiaries is a party; provided,
      however, that nothing in this Section 5.5, including clause (B) hereof, shall
      prohibit the Company and its Subsidiaries from granting a waiver with respect to,
      rendering inapplicable or otherwise exempting a Person from any “standstill”
      obligation with respect to the Company to the extent necessary to permit a Person
      to make an Acquisition Proposal. Any violation or breach of the restrictions or
      obligations set forth in this Section 5.5 by any Subsidiary of the Company or any
      Representative of the Company or any of its Subsidiaries acting on behalf of or at



                                                 7
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        8 of817
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119905
                                                                            #: 8



        the direction of the Company or any of its Subsidiaries shall be deemed to be a
        breach of this Section 5.5 by the Company.

        33.    Additionally, the Company must promptly advise Autokiniton of any proposals or

inquiries received from other parties. Section 5.5(d) of the Merger Agreement states, in relevant

part:

        As promptly as reasonably practicable (and in any event no later than twenty-four
        (24) hours) following the receipt thereof (in each case, after the Solicitation Period
        End Time), the Company shall (A) notify Parent in writing of the receipt of any
        Acquisition Proposal or any inquiry or request with respect to, or that would
        reasonably be expected to lead to an Acquisition Proposal, which notice shall
        include the material terms and conditions (whether written or oral) of such
        Acquisition Proposal (including the identity of the Person or group making such
        Acquisition Proposal, the price per share, structure, closing conditions, and
        regulatory and financing provisions), and (B) deliver to Parent copies of all written
        proposals, letters of interest, term sheets, commitment letters, proposed definitive
        documents or similar documents relating to any Acquisition Proposal received by
        the Company or its Representatives from any such offeror or its Representatives.
        The Company will keep Parent reasonably informed in all material respects of any
        material developments with respect to any such Acquisition Proposal (and any
        subsequent amendments or modifications thereto) and deliver copies of revised or
        newly received documents received by the Company or its Representatives from
        any such offeror or its Representatives to Parent, in each case, as soon as is
        reasonably practicable and in any event within twenty-four (24) hours of receipt,
        provision or occurrence thereof. The Company shall, as soon as is reasonably
        practicable and in any event within twenty-four (24) hours following a
        determination by the Company Board that an Acquisition Proposal is a Superior
        Proposal, notify Parent of such determination.

        34.    Moreover, the Merger Agreement contains a “fiduciary out” provision permitting

the Board to change its recommendation of the Proposed Transaction under extremely limited

circumstances, and grants Autokiniton a “matching right” with respect to any “Superior Offer”

made to the Company. Section 5.5(f) of the Merger Agreement provides:

        Notwithstanding anything in this Section 5.5 to the contrary, at any time prior to
        the Offer Acceptance Time, if and only if the Company receives a bona fide, written
        Acquisition Proposal that did not result from a material breach of the terms of this
        Section 5.5, the Company Board may (x) make an Adverse Company Board
        Recommendation Change with respect to such Acquisition Proposal or (y) cause
        the Company to terminate this Agreement in order to enter into a definitive



                                                  8
Case
  Case
     1:99-mc-09999
        1:19-cv-01549-UNA
                     Document
                          Document
                              1311 Filed
                                   1 Filed
                                         08/20/19
                                            08/20/19
                                                   Page
                                                      Page
                                                        9 of917
                                                              of PageID
                                                                 17 PageID
                                                                        #: 119906
                                                                            #: 9



      agreement with respect to such Acquisition Proposal in accordance with Section
      7.1(d)(ii), in each such case if and only if (A) the Company Board shall have
      determined in good faith, after consultation with its financial advisors and outside
      legal counsel, that such Acquisition Proposal, if accepted, is a Superior Proposal
      and (B) the Company Board shall have determined in good faith, after consultation
      with its outside legal counsel, that its failure to effect an Adverse Company Board
      Recommendation Change with respect to such Acquisition Proposal or to terminate
      this Agreement in order to enter into a definitive agreement with respect to such
      Acquisition Proposal, would be inconsistent with its fiduciary duties to the
      stockholders of the Company under applicable Law; provided, that,
      notwithstanding the other provisions of this Section 5.5(f), the Company Board
      may not effect an Adverse Company Board Recommendation Change and the
      Company may not terminate this Agreement pursuant to the foregoing clause (y)
      unless:

      (i) the Company shall have provided prior written notice to Parent, at least five (5)
      Business Days in advance (the “Superior Proposal Notice Period”), of its intention
      to effect such an Adverse Company Board Recommendation Change or termination
      (which notice itself shall not constitute an Adverse Company Board
      Recommendation Change or termination) with respect to such Superior Proposal,
      which notice shall specify the material terms and conditions of such Superior
      Proposal and the identity of the Person or group making such Superior Proposal,
      and shall have contemporaneously provided a copy of all relevant proposed
      definitive transaction agreements with the Person making such Superior Proposal;

      (ii) if requested by Parent, the Company shall have negotiated with, and shall have
      caused its Representatives to negotiate with, Parent in good faith during the
      Superior Proposal Notice Period in order to enable Parent to revise the terms of this
      Agreement in such a manner that would eliminate the need for taking such action
      (and would cause such Superior Proposal to no longer constitute a Superior
      Proposal);

      (iii) following the Superior Proposal Notice Period and after considering the results
      of any negotiations and giving effect to any proposals, amendments or
      modifications offered, made or agreed to in writing by Parent, if any, the Company
      Board (after consultation with its financial advisor and outside legal counsel) shall
      have determined in good faith, that such Superior Proposal continues to constitute
      a Superior Proposal (it being understood and agreed that any change to the financial
      or other material terms of an Acquisition Proposal that was previously the subject
      of a notice hereunder shall require a new notice to Parent as provided above, but
      with respect to any such subsequent notices the Superior Proposal Notice Period
      shall be deemed to be four (4) Business Days rather than five (5) Business Days);
      and

      (iv) if the Company Board determines to terminate this Agreement in accordance
      with this Section 5.5(f) and Section 7.1(d)(ii), the Company pays the applicable



                                               9
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         10 10
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119907
                                                                            #: 10



       Company Termination Fee to Parent prior to or concurrently with such termination
       and promptly enters into the applicable Alternative Acquisition Agreement.

       35.      The Merger Agreement also provides for a “termination fee” of up to $19,850,000

payable by the Company to Autokiniton if the Individual Defendants cause the Company to

terminate the Merger Agreement.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       36.      Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       37.      As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       38.      First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       39.      The Solicitation Statement fails to disclose: (i) with respect to the “Initial Company

Projections” and the “Updated Company Projections,” all line items used to calculate Adjusted

EBITDA and Adjusted EBIT; (ii) the “Base Case”; (iii) the “Midcycle Case”; and (iv) a

reconciliation of all non-GAAP to GAAP metrics.

       40.      The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       41.      Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisors in connection with the Proposed

Transaction, J.P. Morgan Securities LLC (“J.P. Morgan”) and Houlihan Lokey Capital, Inc.

(“Houlihan”).



                                                 10
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         11 11
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119908
                                                                            #: 11



       42.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the future standalone unlevered after-tax free cash flows for fiscal

year 2019 through fiscal year 2023 and all underlying line items; (ii) the ranges of terminal values

for the Company; (iii) the individual inputs and assumptions underlying the range of discount rates

from 10.25% to 11.25% and the terminal growth rate ranging from 1.5% to 2.5%; (iv) the net

operating losses and research and development credit carry forwards of the Company for the

projections period; and (v) the Company’s net debt.

       43.     With respect to J.P. Morgan’s Analyst Price Target analysis, the Solicitation

Statement fails to disclose: (i) the price targets observed by J.P. Morgan in the analysis; and (ii)

the sources thereof.

       44.     With respect to Houlihan’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the unlevered free cash flows used by Houlihan in the analysis and

all underlying line items; (ii) the terminal values for the Company; and (iii) the individual inputs

and assumptions underlying the discount rates ranging from 10.0% to 12.0% and the perpetual

growth rates ranging from 1.5% to 2.5%.

       45.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       46.     Third, the Solicitation Statement omits material information regarding potential

conflicts of interest of J.P. Morgan and Houlihan.

       47.     The Solicitation Statement fails to disclose the “commercial or investment banking

relationships with the Company and certain of its affiliates and certain affiliates of KPS” that J.P.

Morgan currently “continue[s] to have,” as well as the amount of compensation that J.P. Morgan




                                                 11
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         12 12
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119909
                                                                            #: 12



will receive in connection therewith. Similarly, the Solicitation Statement fails to disclose the

amount of compensation and financial benefits J.P. Morgan receives and will receive for its

affiliate acting as “an agent bank and a lender under outstanding credit facilities of an affiliate of

the Company.”

       48.     The Solicitation Statement fails to disclose the timing and nature of the past services

Houlihan provided to the Company, as well as the amount of compensation Houlihan received for

providing such services.

       49.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       50.     Fourth, the Solicitation Statement fails to disclose whether the Company entered

into any confidentiality agreements that contain “don’t ask, don’t waive” provisions.

       51.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       52.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       53.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       54.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]



                                                 12
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         13 13
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119910
                                                                            #: 13




       55.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       56.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       57.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       58.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       59.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       60.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       61.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       62.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       63.     Plaintiff and the Class have no adequate remedy at law.




                                                 13
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         14 14
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119911
                                                                            #: 14



                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       65.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       66.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       67.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       68.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       69.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.



                                                 14
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         15 15
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119912
                                                                            #: 15



       70.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Autokiniton)

       71.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       72.     The Individual Defendants and Autokiniton acted as controlling persons of Tower

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Tower and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       73.     Each of the Individual Defendants and Autokiniton was provided with or had

unlimited access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       74.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       75.     Autokiniton also had direct supervisory control over the composition of the

Solicitation Statement and the information disclosed therein, as well as the information that was



                                                  15
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         16 16
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119913
                                                                            #: 16



omitted and/or misrepresented in the Solicitation Statement.

       76.     By virtue of the foregoing, the Individual Defendants and Autokiniton violated

Section 20(a) of the 1934 Act.

       77.     As set forth above, the Individual Defendants and Autokiniton had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       78.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       79.     Plaintiff and the Class have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;




                                                16
Case
 Case1:99-mc-09999
       1:19-cv-01549-UNA
                     Document
                          Document
                              1311 1
                                   Filed
                                       Filed
                                          08/20/19
                                             08/20/19
                                                    Page
                                                      Page
                                                         17 17
                                                            of 17
                                                               of 17
                                                                  PageID
                                                                     PageID
                                                                         #: 119914
                                                                            #: 17



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: August 20, 2019                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   17
